Case 4:18-cv-04156-SOH-BAB Document 49                  Filed 03/19/21 Page 1 of 2 PageID #: 208




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

  ROBERT DEVINE                                                                          PLAINTIFF

  v.                                     Civil No. 4:18-CV-04156

  WARDEN JEFFIE WALKER, et. al.                                                      DEFENDANTS


                                                  ORDER

         After thorough consideration, I find it is appropriate to sua sponte appoint counsel for the

 Plaintiff under 28 U.S.C. § 1915(e)(1). This section provides that: "the court may request an

 attorney to represent any person unable to afford counsel." 28 U.S.C. § 1915(e)(1). While there

 is no constitutional or statutory right to appointed counsel in civil cases, the Court may request

 counsel to represent a person unable to afford counsel in a civil case. See 28 U.S.C. § 1915(e)(1);

 see also Edgington v. Missouri Dep’t of Corr., 52 F.3d 777, 780 (8th Cir. 1995), abrogated on

 other grounds by Doe v. Cassel, 403 F.3d 986, 989 (8th Cir. 2005). The Court may request counsel

 represent an indigent pro se litigant, if the Court determines it is necessary, but only after the

 litigant has met his burden of showing that his claims are not frivolous. See Edgington, 52 F.3d at

 780. The decision to appoint counsel in civil cases is committed to the discretion of the district

 court. Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006).

         Plaintiff was represented at the Eighth Circuit Court of Appeals for this case by Christopher

 S. Swiecicki, with the law firm of Swiecicki and Muskett, LLC, 16100 Chesterfield Parkway West,

 Ste. 308, Chesterfield, Missouri, 63017. Mr. Swieciki has agreed to continue his representation in

 this District. I hereby appoint Christopher S. Swiecicki to represent Plaintiff in this matter, subject

 to his admission to practice in this District.




                                                    1
Case 4:18-cv-04156-SOH-BAB Document 49                Filed 03/19/21 Page 2 of 2 PageID #: 209




        Counsel is advised the Court only has funds available to pay reasonable out-of-pocket

 expenses he incurs in this representation. No federal funds are available to pay attorney’s fees to

 counsel appointed under the provisions of 28 U.S.C. § 1915. In the event Plaintiff is a prevailing

 party at trial, counsel may certainly move for attorney’s fees and costs under 42 U.S.C. § 1988.

        Pursuant to Rule 83.6 of the Local Rules for the Eastern and Western Districts of Arkansas

 the Court may pay reasonable out-of-pocket expenses only where no funds are available from other

 sources to cover those expenses. The Court’s authority to pay out-of-pocket expenses is limited.

 No single expenditure can exceed the amount of $500 without the attorney seeking the prior written

 approval of this court. Expenditures in excess of $500 require approval of this Court and of the

 Clerk of Court as to the impact of the expenditure on the fund.

        Counsel is further advised that he should seek prior written approval of this Court before

 taking or incurring any single expenditure that exceeds the amount of $250.

        The Clerk of the Court is DIRECTED to serve this order and the appropriate documents

 for full and pro hac vice admission by certified mail to Christopher S. Swiecicki, Swiecicki and

 Muskett, LLC, 16100 Chesterfield Parkway West, Ste. 308, Chesterfield, Missouri, 63017. Mr.

 Swiecicki is DIRECTED to enter an appearance in this matter and sign up to receive electronic

 notifications via CM/ECF once his admission to this District is approved.

        IT IS SO ORDERED this 19th day of March 2021.

                                                      /s/   Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
